Case 1:20-cv-03315-ER Document 54-28 Filed 05/27/20 Page 1 of 2




               EXHIBIT 28
                     Case 1:20-cv-03315-ER Document 54-28 Filed 05/27/20 Page 2 of 2




Date:   05/13/2020                                                                                                       Facility: DC
Time:    07:08 AM                                Federal Bureau of Prisons
                                                         TRULINCS
                                                          Message
                                                 Sensitive But Unclassified
Message
FROM: Executive Assistant
TO:                                                                                                          ,10$7(
SUBJECT: RE:***Inmate to Staff Message***
DATE: 04/27/2020 06:52 AM

Good morning,

This request has been sent to the appropriate departments for review.

Thank you

>>>                                       @inmatemessage.com> 4/26/2020 1:29 PM >>>
To: Mr. Plourde
Inmate Work Assignment: None

Sorry to keep bothering you with things. But we need help with things in 11 South. The are not getting the disinfectant cleaning
stuff. We need new mop heads. The ones we have were given over a month ago, and stink real bad. We have no laundry soap
to use for the washing machine. Those of us that went to Oatisville were given underwear and socks. I am still in the same
underclothing and socks I was given in Oatisville, and I am back at the MCC Bldg from March 9. This is crazy. I have asked
over and over, and submitted clothing requests forms for the underwear, t-shirts, and socks. I hope that you can help in this
matter. Thank you, and I hope you have a good Sunday.




          20 Civ. 3315                          Subject to Protective Order                               MCC 1149
